On July 8,1994 the defendant was committed to the Director of the Department of Corrections and Human Services to be placed in an appropriate community based program, facility or a State Correctional Institution, for custody, care and treatment for the term of ten (10) years for the offense of Sexual Assault, a Felony. The defendant shall receive credit for time spent in the Yellowstone County Detention Facility in the amount of 24 days. It is further ordered that the said defendant shall register as a Sex Offender as required by 46-18-254 and 255 and 46-23-501, M.C.A. The Act requires convicted Sex Offenders to be informed in writing at the time of sentencing of their duty to register as an Offender with the Chief of Police or Sheriff of their community of residence. It is further ordered that the defendant abide by the conditions listed in the July 8,1994judgment. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of One Hundred Twenty Dollars ($120.00) a year prorated at Ten Dollars ($ 10.00) a month for the number of months that he is hereunder Supervision. This fee is payable to the Clerk of Court. It is further ordered that the *87defendant shall pay to the Clerk of District Court the sum of Twenty Dollars ($20.00) for the conviction pursuant to statute 46-18-236, M.C.A. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this County.
Done in open Court this 14th day of October, 1994.
SIGNED this 22nd day of November, 1994.
On October 14, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. 6. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Vernon Tbosie for representing himself in this matter.